Citation Nr: 0415113	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-21 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) rating for 
lumbosacral sprain.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the benefit 
currently sought on appeal.

REMAND

A preliminary review of the record discloses additional 
development is warranted in this matter prior to the Board's 
review of the merits. 

During the pendency of the veteran's appeal, the schedular 
criteria for rating the musculoskeletal system were revised.  
By regulatory amendment, which became effective from 
September 26, 2003, changes were made to the schedular 
criteria for evaluating diseases and injuries of the spine, 
previously set forth in 38 C.F.R. § 4.71a.  See 68 Fed. Reg. 
51454-51458 (2003).  These changes in the rating criteria are 
substantially different from the previous criteria considered 
by the RO.  A new examination worksheet accompanies the 
changes in the criteria.  The veteran should be afforded an 
examination under the new, current rating criteria and 
examination protocol.  

Thus, it is the opinion of the Board that a contemporaneous 
and thorough VA examination and medical opinion would assist 
the Board in clarifying the nature and extent of the 
veteran's back disability and would be instructive with 
regard to the appropriate disposition of the issue under 
appellate review.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993); see also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is remanded to the RO via the Appeals 
Management Center in Washington, D.C. for the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C. §§  5102, 
5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b).  See also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, VA or 
private, who treated him for his back 
disability.  After securing the necessary 
releases, the RO should request copies of any 
medical records, subsequent to January 2002, 
which have not been associated with the 
claims folder.  All records received should 
be associated with the claims file.

3.  The veteran should be afforded a VA back 
examination to determine the severity of his 
service-connected lumbosacral strain.  The 
claims folder should be made available to the 
examiner for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.  All tests and studies deemed 
necessary should be completed.

The examination should the current 
examination worksheet, designed to address 
the new rating criteria.  The examiner should 
also provide an opinion as to the degree of 
any functional loss that is likely to result 
from a flare-up of symptoms or on extended 
use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  A rationale should be given for any 
conclusion expressed.

4.  Thereafter, the RO should readjudicate 
the issues on appeal.  The Board notes that 
the Schedule of Rating Disabilities 
pertaining to disabilities of the spine under 
38 C.F.R. § 4.71, Diagnostic Codes 7800-7833, 
was amended and rewritten, effective 
September 26, 2003.  See Fed. Reg. 51454-
51458 (August 27, 2003).  This change became 
effective during the veteran's appeal.  The 
RO will have an opportunity to consider the 
amended schedular criteria.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case.  The supplemental statement of the case 
must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue on appeal.  An appropriate period of 
time should be allowed for response.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



